Case 2:19-cv-00366-JPH-MJD Document 101 Filed 01/04/21 Page 1 of 4 PageID #: 712




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 ROBERT L. HOLLEMAN,                                    )
 EDWARD ZARAGOZA,                                       )
                                                        )
                                Plaintiffs,             )
                                                        )
                           v.                           )        No. 2:19-cv-00366-JPH-MJD
                                                        )
 WEXFORD HEALTH OF INDIANA, INC.,                       )
 et al.,                                                )
                                                        )
                                Defendants.             )

                  Order Denying Plaintiff Holleman's Motion for Court Order
                         and Directing Both Plaintiffs to Show Cause

         Plaintiff Robert L. Holleman has informed the Court of his release from the Wabash Valley

 Correctional Facility to state parole and of his subsequent detention by federal authorities pursuant

 to a federal hold. Dkt. 99. He is now in the Knox County, Indiana, jail pursuant to the federal hold.

 Id. At the jail he is not allowed to have his legal materials in his cell that concern his seven active

 federal cases. Instead, jail officials allot him "a few hours at a time" to access those papers. Id.

 Mr. Holleman seeks a court order directing Knox County jail officials to allow him to keep his

 legal materials in his possession at all times. Id. In addition, Mr. Holleman also seeks a court order

 directing the United States Marshal to transport his legal materials with him when he is moved to

 a federal facility sometime in the near future. Id. Mr. Holleman's request, docketed as a motion, is

 in effect a motion for injunctive relief.

         No Knox County officials are parties to this action. The United States is not a party to this

 action. For the Court to hold non-parties to an order for injunctive relief, the non-parties must first

 "receive actual notice of it by personal service or otherwise" and be given an opportunity to be

 heard as to whether they are "the parties’ officers, agents, servants, employees, and attorneys; [or]

                                                   1
Case 2:19-cv-00366-JPH-MJD Document 101 Filed 01/04/21 Page 2 of 4 PageID #: 713




 other persons who are in active concert or participation with [them].” Fed. R. Civ. P. 65(d)(2)

 (emphasis added); see also Lake Shore Asset Mgmt. Ltd. v. Commodity Futures Trading Com'n.,

 511 F.3d 762, 766–67 (7th Cir. 2007) (applying Zenith Radio Corp. v. Hazeltine Research, Inc.,

 395 U.S. 100, 110-11 (1969) (forbidding pre-determining the question of whether an injunction

 binds a third party under Rule 65(d)(2) without first serving the third party and giving it an

 opportunity to be heard); United States v. Kirschenbaum, 156 F.3d 784, 794–96 (7th Cir. 1998)

 (same). There is no record of a motion for injunctive relief being served on any Knox County

 official or the United States. The Court therefore on this basis, and because the Court generally

 refrains from interfering with jail, prison, and inmate security and management issues, denies

 Mr. Holleman's request to issue orders to Knox County officials and the United States concerning

 his legal materials requests.

         Should Mr. Holleman arrive at his assigned federal correction facility without his legal

 materials, he may seek an extension of time to gather those materials and meet appropriate

 deadlines. The Court will assess whether such extension requests should be granted on a case-by-

 case basis. If Mr. Holleman is unable to preserve his current legal materials, he should contact the

 clerk to arrange purchasing copies of the Court's case records. Mr. Holleman is not proceeding in

 forma pauperis¸ and thus will need to pay the clerk's copying and any applicable administrative

 fees.

         The deadline to complete discovery is presently February 26, 2021. The deadline for the

 filing of dispositive motions is presently March 26, 2021.

         For the reasons stated above, Mr. Holleman's December 28, 2020, motion for a court order,

 dkt. [99], is denied.




                                                  2
Case 2:19-cv-00366-JPH-MJD Document 101 Filed 01/04/21 Page 3 of 4 PageID #: 714




                                         Order to Show Cause

         This action is being prosecuted by two non-lawyer plaintiffs who are no longer housed in

 the same correctional facility. Obtaining both of their signatures to their pleadings will be

 exceedingly difficult and will likely only serve to delay this action as it approaches its latter stages.

 Plaintiffs Robert L. Holleman and Edward Zaragoza shall each, separately, show cause no later

 than January 29, 2021, why the Court should not sever this action into two separate actions, one

 for each current plaintiff, and have each action proceed on its own merits. Any defendant who

 wishes to be heard on the question of whether the plaintiffs' claims should be severed into separate

 actions may file a response by January 29, 2021.

 SO ORDERED.

 Date: 1/4/2021




                                                    3
Case 2:19-cv-00366-JPH-MJD Document 101 Filed 01/04/21 Page 4 of 4 PageID #: 715




 Distribution:


 Robert L. Holleman
 10067
 Knox County Jail
 2375 South Old Decker Road
 Vincennes, IN 47591

 Edward Zaragoza
 983598
 Wabash Valley Correctional Facility - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 Carlisle, IN 47838

 Douglass R. Bitner
 Katz Korin Cunningham, P.C.
 dbitner@kkclegal.com

 David C. Dickmeyer
 Indiana Attorney General
 David.Dickmeyer@atg.in.gov

 Angela Marie Rinehart
 Katz Korin Cunningham, P.C.
 arinehart@kkclegal.com

 Archer Riddick Randall Rose
 Indiana Attorney General
 archer.rose@atg.in.gov




                                               4
